This is a suit to recover the sum of $1,941.64 due plaintiff for materials, supplies and oil well equipment furnished defendant, and for $10 for recording the materialmen's lien.
It is shown by the record that a default was duly entered by plaintiff and that this default was confirmed and a judgment rendered in favor of plaintiff on May 2, 1941. Thereafter, on May 30, 1941, the defendant petitioned for and obtained an order of appeal and executed a bond for a devolutive appeal to this court. The plaintiff has filed a motion to dismiss the appeal on two principal grounds: (1) that the appeal bond was filed on May 30th, and the order and citation of appeal were issued on that day, a legal holiday, and are therefore null and void; (2) that the defendant acquiesced in the judgment on the day following the issuance of the order of appeal.
It does not appear necessary to discuss or pass upon plaintiff's motion, for the reason that the case can be readily and correctly decided on the merits. The judgment recites that the plaintiff made proof of his demands and there is nothing in the record to show that this proof was insufficient. Furthermore, this case was twice *Page 336 
set for hearing before our court, and the defendant has failed to appear on either occasion and has failed to point out, either orally or by brief, any manifest error in the judgment rendered. Under the circumstances, we must assume that the trial judge had ample proof before him to support the judgment, and it is therefore affirmed.
LE BLANC and OTT, JJ., concur.